DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 1/6/2021 that has been entered, wherein claims 1 and 3-18 are pending, claims 2 is canceled and claims 12-18 are withdrawn.
Specification
The objection to the specification is withdrawn in light of Applicant’s amendment of 1/6/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2001/0254032 A1) in view of Harrah (US 2008/0180960 A1) and Kromotis et al. (US 2006/0138441 A1) all of record.
Regarding claim 1, Lee teaches a light emitting structure(Fig. 1A), comprising: 
a substrate(104 );
a light emitting unit(112, ¶0007) disposed on the substrate(104), wherein the light emitting unit(112, ¶0007) includes:
a light emitting chip(112, ¶0007) having a light emitting surface(top surface) and a surrounding lateral surface(side surfaces) that is connected to the light emitting surface(top surface); and 
an annular wall(102, ¶0007), a first bonding layer(118, ¶0011), and a compound body(114, ¶0007), wherein the annular wall(102, ¶0007) is fixed on the substrate(104 ) through the first bonding layer(118, ¶0011) and the compound body(114, ¶0007), and the compound body(114, ¶0007) includes a reinforcing portion(portion of 114 inside 

Lee is silent in regards to a carrier disposed on the substrate(104 ) and embedded in the compound body(114, ¶0007); a light emitting chip(112, ¶0007) disposed on the carrier; and a side lens disposed on the carrier, wherein the surrounding lateral surface(side surfaces) of the light emitting chip(112, ¶0007) is covered by the side lens.

Harrah teaches a light emitting structure (Fig. 1), comprising a side lens(45, ¶0018), wherein the surrounding lateral surface of the light emitting chip(30, ¶0018) is covered by the side lens(45, ¶0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee, to include; and a side lens, wherein the surrounding lateral surface of the light emitting chip is covered by the side lens, as taught by Harrah, in order to provide degassing of light emitting structure and locations for venting of gas bubbles(¶0018) and to improve light output (¶0004).

Lee and Harrah do not teach a carrier disposed on the substrate(104 ) and embedded in the compound body(114, ¶0007); a light emitting chip(112, ¶0007) disposed on the carrier; and a side lens disposed on the carrier.



Regarding claim 3, Lee teaches the light emitting structure according to claim 1, but is silent in regards to a part of the side lens is covered by the compound body(114, ¶0007), and the substrate(104 ) defines a height direction perpendicular to the substrate(104 ), and wherein in the height direction, the part of the side lens covered by the compound body(114, ¶0007) has a thickness that is less than or equal to 50% of a thickness of the side lens.

Harrah teaches a light emitting structure (Fig. 1), wherein a part of the side lens(45, ¶0018) is covered by the compound body(35, ¶0018), and the substrate(10) defines a height direction perpendicular to the substrate(10), and wherein in the height direction, the part of the side lens(45, ¶0018) covered by the compound body(35, ¶0018) has a thickness that is less than or equal to 50% of a thickness of the side lens(45, ¶0018).  
Regarding claim 3, Lee teaches the light emitting structure according to claim 2, but is silent in regards to a part of the side lens is covered by the compound body(114, ¶0007), and the substrate(104 ) defines a height direction perpendicular to the substrate(104 ), and wherein in the height direction, the part of the side lens covered by the compound body(114, ¶0007) has a thickness that is less than or equal to 50% of a thickness of the side lens.

Harrah teaches a light emitting structure (Fig. 1), wherein a part of the side lens(45, ¶0018) is covered by the compound body(35, ¶0018), and the substrate(10) defines a height direction perpendicular to the substrate(10), and wherein in the height direction, the part of the side lens(45, ¶0018) covered by the compound body(35, ¶0018) has a thickness that is less than or equal to 50% of a thickness of the side lens(45, ¶0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee, so that a part of the side lens is covered by the compound body, and the substrate defines a height direction 

Regarding claim 4, Lee teaches the light emitting structure according to claim 1, wherein a bottom surface of the annular wall(102, ¶0007) includes an inner fixing region(region with gap 120) and an outer fixing region(region with 118) that is arranged outside the inner fixing region(region with gap 120), and the substrate(104 ) defines a width direction parallel to the substrate(104 ), wherein in the width direction, a width of the inner fixing region(region with gap 120) is 10-70%(Fig. 1A wherein the region with the gap 120, is approximately 1/5 or 20% of the width of the bottom surface of the annular wall, 102) of a width of the bottom surface of the annular wall(102, ¶0007) and wherein at least 80%(100%) of the inner fixing region(region with gap 120) is adhered to the reinforcing portion(portion of 114 inside 120, ¶0011), and at least part(100%) of the outer fixing region(region with 118) is adhered to the first bonding layer(118, ¶0011).

Regarding claim 5, Lee teaches the light emitting structure according to claim 4, wherein in the width direction, the width of the inner fixing region(region with gap 120) is 15-50%(Fig. 1A wherein the region with the gap 120, is approximately 1/5 or 20% of .

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2001/0254032 A1), Harrah (US 2008/0180960 A1) and Kromotis et al. (US 2006/0138441 A1) as applied to claim 1 above, further in view of Yamanoi et al. (US 2017/0288096 A1) all of record.
Regarding claim 6, Lee, in view of Harrah and Kromotis, teaches the light emitting structure according to claim 1, wherein the substrate(104) defines a height direction perpendicular to the substrate(104).

Lee, in view of Harrah and Kromotis are silent in regards to in the height direction, a height of the reinforcing portion(portion of 114 inside 120, ¶0011)  with respect to the substrate(104) is within a range of 10-100 um. 

Yamanoi teaches a light emitting structure(Fig. 3) a height of the gap(9, ¶0030) with respect to the substrate(1) is within a range of 10-100 um(¶0030). Using the gap size of Yamanoi in the device of Ueda, would result in a height of the reinforcing portion with respect to the substrate is within a range of 10-100 um. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee, so that a height of the reinforcing portion with respect to the substrate is within a range of 10-100 um, as taught by Yamanoi, in order .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2001/0254032 A1), Harrah (US 2008/0180960 A1) and Kromotis et al. (US 2006/0138441 A1) as applied to claim 1 above, further in view of Yeh et al. (US 2013/0334553 A1) all of record.
Regarding claim 7, Lee, in view of Harrah and Kromotis, teaches the light emitting structure according to claim 1, but is silent in regards to an annular rib disposed on the substrate(104) and embedded in the compound body(114, ¶0007), wherein the annular rib is arranged adjacent to the reinforcing portion(portion of 114 inside 120, ¶0011), and the annular rib is spaced apart from the reinforcing portion(portion of 114 inside 120, ¶0011) by a runner width.

Yeh teaches a light emitting structure(Fig. 1a) comprising an annular rib(140a, ¶0057) disposed on the substrate(110) and embedded in the compound body(150, ¶0058), wherein the annular rib(140a, ¶0057) is arranged adjacent to the annular wall(130a, ¶0057), and the annular rib(140a, ¶0057)  is spaced apart from the annular wall(130a, ¶0057) by a runner width(D). Modifying the device of Lee with the annular rib of Yeh, would result in the annular rib is arranged adjacent to the reinforcing portion, and the annular rib is spaced apart from the reinforcing portion by a runner width. It would have been obvious to one of ordinary skill in the art before the effective filing date of 

Regarding claim 8, Lee, in view of Harrah and Kromotis, teaches the light emitting structure according to claim 7, but is silent in regards to the runner width is larger than or equal to a distance between a bottom surface of the annular wall(102, ¶0007) and the substrate(104).

Yeh teaches a light emitting structure(Fig. 1a) wherein the runner width(D) is larger than or equal to a distance between a bottom surface of the annular wall(130a, ¶0057) and the substrate(110) . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee, so that the runner width is larger than or equal to a distance between a bottom surface of the annular wall and the substrate, as taught by Yeh, in order to avoid incidence of the ultraviolet light onto the bonding layer(¶0045).

Regarding claim 9, Lee, in view of Harrah and Kromotis, teaches the light emitting structure according to claim 7, but is silent in regards to the substrate(104) defines a height direction perpendicular to the substrate(104), and wherein in the height 

Yeh teaches a light emitting structure(Fig. 1a) wherein the substrate(110) defines a height direction perpendicular to the substrate(110), and wherein in the height direction, a height(H2) of the annular rib(140a, ¶0057)  with respect to the substrate(110) is more than a height of the distance between a bottom surface of the annular wall(130a, ¶0057) and the substrate(110) . Modifying Lee with the annular rib of Yeh would result in a height of the annular rib with respect to the substrate is more than a height of the reinforcing portion with respect to the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee, so that the substrate defines a height direction perpendicular to the substrate, and wherein in the height direction, a height of the annular rib with respect to the substrate is more than a height of the reinforcing portion with respect to the substrate, as taught by Yeh, in order to avoid incidence of the ultraviolet light  onto the bonding layer(¶0045).

Claims 1 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2017/0279019 A1) of record in view of Wojnarowski et al. (US 6,483,196 B1).
Regarding claim 1, Ueda teaches a light emitting structure(Fig. 34), comprising: 

a light emitting unit(3, ¶0246) disposed on the substrate(2a ¶0246) wherein the light emitting unit(3, ¶0246) includes:
a light emitting chip(3, ¶0246) having a light emitting surface(top surface) and a surrounding lateral surface(side surfaces) that is connected to the light emitting surface(top surface); and 
an annular wall(40, ¶0051), a first bonding layer(63, ¶0141), and a compound body(80, ¶0246), wherein the annular wall(40, ¶0051) is fixed on the substrate(2a ¶0246) through the first bonding layer(63, ¶0141) and the compound body(80, ¶0246), and the compound body(80, ¶0246) includes a reinforcing portion(portion of 80 between 402 and 2a) filled in a gap(gap between 402 and 2a) defined by the annular wall(40, ¶0051), the first bonding layer(63, ¶0141), and the substrate(2a ¶0246).

Ueda is silent in regards to a carrier disposed on the substrate(2a ¶0246) and embedded in the compound body(80, ¶0246); a light emitting chip(3, ¶0246) disposed on the carrier; and a side lens disposed on the carrier, wherein the surrounding lateral surface(side surfaces) of the light emitting chip(3, ¶0246) is covered by the side lens.

Wojnarowski teaches the light emitting structure(Fig. 21) comprising a carrier(60) disposed on the substrate(66) and embedded in the compound body(32, col. 8, lines 11-14); a light emitting chip(10, col. 8, lines 11-14) disposed on the carrier(60); and a side lens(30, col. 5, lines 6-11) disposed on the carrier(60), wherein the surrounding 

Regarding claim 10, Ueda teaches the light emitting structure according to claim 1, further comprising a light-permeable cover(666, ¶0053).

In the embodiment of Fig. 34, Ueda is silent in regards to  and a second bonding layer, wherein the light- permeable cover(666, ¶0053) is fixed to a top surface of the annular wall(40, ¶0051) through the second bonding layer.

In the embodiment of Fig. 27, Ueda teaches a second bonding layer(46, ¶0218), wherein the light- permeable cover(666, ¶0053) is fixed to a top surface of the annular wall(40, ¶0051) through the second bonding layer(46, ¶0218). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 34 of Ueda to include a second bonding layer, wherein the light- permeable cover is fixed to a top surface of the annular wall .

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2017/0279019 A1) of record and Wojnarowski et al. (US 6,483,196 B1) as applied to claim 1 above, further in view of in view of Yamanoi et al. (US 2017/0288096 A1) of record.
Regarding claim 6, Ueda, in view of Wojnarowski, teaches the light emitting structure according to claim 1, wherein the substrate(2a ¶0246) defines a height direction perpendicular to the substrate(2a ¶0246).

Ueda and Wojnarowski are silent in regards to in the height direction, a height of the reinforcing portion(portion of 80 between 402 and 2a) with respect to the substrate(2a ¶0246) is within a range of 10-100 um. 

Yamanoi teaches a light emitting structure(Fig. 3) a height of the gap(9, ¶0030) with respect to the substrate(1) is within a range of 10-100 um(¶0030). Using the gap size of Yamanoi in the device of Ueda, would result in a height of the reinforcing portion with respect to the substrate is within a range of 10-100 um. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ueda, so that a height of the reinforcing portion with .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2017/0279019 A1) of record and Wojnarowski et al. (US 6,483,196 B1) as applied to claim 1 above, further in view of Yeh et al. (US 2013/0334553 A1).
Regarding claim 7, Ueda, in view of Wojnarowski, teaches the light emitting structure according to claim 1, but is silent in regards to an annular rib disposed on the substrate(2a ¶0246) and embedded in the compound body(80, ¶0246), wherein the annular rib is arranged adjacent to the reinforcing portion(portion of 114 between 402 and 2a), and the annular rib is spaced apart from the reinforcing portion(portion of 80 between 402 and 2a) by a runner width.

Yeh teaches a light emitting structure(Fig. 1a) comprising an annular rib(140a, ¶0057) disposed on the substrate(110) and embedded in the compound body(150, ¶0058), wherein the annular rib(140a, ¶0057) is arranged adjacent to the annular wall(130a, ¶0057), and the annular rib(140a, ¶0057)  is spaced apart from the annular wall(130a, ¶0057) by a runner width(D). Modifying the device of Ueda with the annular rib of Yeh, would result in the annular rib is arranged adjacent to the reinforcing portion, and the annular rib is spaced apart from the reinforcing portion by a runner width. It would 

Regarding claim 8, Ueda, in view of Wojnarowski, teaches the light emitting structure according to claim 7, but is silent in regards to the runner width is larger than or equal to a distance between a bottom surface of the annular wall(40, ¶0051) and the substrate(2a ¶0246).

Yeh teaches a light emitting structure(Fig. 1a) wherein the runner width(D) is larger than or equal to a distance between a bottom surface of the annular wall(130a, ¶0057) and the substrate(110) . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ueda, so that the runner width is larger than or equal to a distance between a bottom surface of the annular wall and the substrate, as taught by Yeh, in order to avoid incidence of the ultraviolet light onto the bonding layer(¶0045).

Regarding claim 9, Ueda, in view of Wojnarowski, teaches the light emitting structure according to claim 7, but is silent in regards to the substrate(2a ¶0246) defines a height 

Yeh teaches a light emitting structure(Fig. 1a) wherein the substrate(110) defines a height direction perpendicular to the substrate(110), and wherein in the height direction, a height(H2) of the annular rib(140a, ¶0057)  with respect to the substrate(110) is more than a height of the distance between a bottom surface of the annular wall(130a, ¶0057) and the substrate(110) . Modifying Ueda with the annular rib of Yeh would result in a height of the annular rib with respect to the substrate is more than a height of the reinforcing portion with respect to the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ueda, so that the substrate defines a height direction perpendicular to the substrate, and wherein in the height direction, a height of the annular rib with respect to the substrate is more than a height of the reinforcing portion with respect to the substrate, as taught by Yeh, in order to avoid incidence of the ultraviolet light  onto the bonding layer(¶0045).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2017/0279019 A1) of record and Wojnarowski et al. (US 6,483,196 B1) as applied to claim 1 above, further in view of Wu et al. (US 2017/0338388 A1). 
Regarding claim 11, Ueda, in view of Wojnarowski, teaches the light emitting structure according to claim 10, but is silent in regards to a reflective layer disposed on a portion of the light-permeable cover(666, ¶0053) that is adjacent to the second bonding layer, wherein the reflective layer is located at a light path that starts from the light emitting unit(3, ¶0246) toward the second bonding layer by traveling through the light-permeable cover.

Wu teaches a light emitting structure(Fig. 3a) comprising a reflective layer(6, ¶0050) disposed on a portion of the light-permeable cover(5, ¶0050) that is adjacent to the second bonding layer(4, ¶0050), wherein the reflective layer(6, ¶0050)  is located at a light path(¶0045, total reflection) that starts from the light emitting unit(2, ¶0050) toward the second bonding layer(4, ¶0050) by traveling through the light-permeable cover(5, ¶0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ueda, to include a reflective layer disposed on a portion of the light-permeable cover that is adjacent to the second bonding layer, wherein the reflective layer is located at a light path that starts from the light emitting unit toward the second bonding layer by traveling through the light-permeable cover, as taught by Wu, in order to reflect UV light completely from the light-permeable cover away and avoid UV exposure to the second bonding layer(¶0045).

Response to Arguments
Applicant's arguments filed 1/16/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant’s argue according to FIGURE 1 of Harrah and Fig. 1A of Lee, even if the lens 45 of Harrah is applied to the light emitting device 112 of Lee, the assembly 100 of Lee has no space to accommodate the lens 45 of Harrah. Specifically, in Fig. 1A of Lee, even if the assembly 100 of Lee has a place where the support feet 50 of Harrah can be placed, the space has been set up with the wire bond 113. If the support feet 50 of Harrah are set up in this space, the wire bond 113 must be removed, but it would also cause the light emitting device 112 of Lee to fail to emit light.

The examiner respectfully submits that the wire bond 113 of Lee is analogous to the wire bond 25 of Harrah and would not require removal in order to implement the lens 45 of Harrah in the device of Lee. Furthermore the combination of the lens of 45 of Harrah and the device of Lee would not render the device of Lee inoperable for its intended purpose of emitting light.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee, to include; and a side lens, wherein the surrounding lateral surface of the light emitting chip is covered by the side lens, as taught by Harrah, in order to provide degassing of light emitting structure and locations for venting of gas bubbles(¶0018) and to improve light output(¶0004).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892